DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 04/26/2022 is acknowledged.  The restriction is deemed proper and made final.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner considers CN10642889 (‘889) to be the closest reference of record. ‘889 discloses a transport device (fig 1) comprising a base part (2) with a base plate and side walls which project up from the base plate an run around the base plate, wherein the side walls delimit a placement surface of the base plate (fig2); a number of first compartments and second compartments (5, fig 8) stacked on top of each other; a cover (3) and feet (2-1) (fig 2).  ‘889 does not disclose at least an intermediate base having two interconnected base parts which each have a portion of the further placement surface and are pivotable relative to one another about a pivot axis until the portions of the further placement surfaces bear against on another; and wherein each of the two interconnected base parts has a rectangular or square outline with one side shorter than both sides of the placement surface and with another side shorter than at least one of the sides of the placement surface.
Further, there is no reference of record that would have, absent impermissible hindsight motivated a person of ordinary skill in the art to have modified ‘889 to include said features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2021/0284412 discloses a pallet with a foldable sidewall 
2021/0237967 discloses a collapsible container
2021/0206412 discloses a transportation with a base and sidewalls
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733